Citation Nr: 0335716	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  03-00 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran had active military service from October 1967 to 
July 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted entitlement to service 
connection for PTSD and assigned a 30 percent evaluation 
effective September 1, 2001.  This appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify you if further action is required on 
your part.

REMAND

At the veteran's VA examination dated January 2002, the 
examiner noted that he had conducted an examination of the 
veteran in October 2001 for a State of Oklahoma Disability 
Examination.  The examiner indicated that by law he could not 
directly release that report to another entity but could be 
obtained by the State of Oklahoma Disability Determination 
Division.  Therefore, this report must be obtained.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain the above-
mentioned October 2001 examination 
report, which was conducted for the State 
of Oklahoma Determination Division.  The 
RO should also obtain any disability 
determination rendered by the Oklahoma 
Determination Division.  Any other 
relevant medical records that are not 
already in the claims file must be 
secured and associated with the claims 
folder. 

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



